DETAILED ACTION
This correspondence is in response to the communications received May 25, 2022.  Claims 2-21 are pending.  This application is a continuation of prior application 16/783,132, whose filing date, February 5, 2020, is the instant application’s effective date.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    765
    705
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    946
    media_image2.png
    Greyscale

Regarding claim 2, the Applicant discloses in Figs. 16 and 17, an electronic system comprising: 

a circuit board (“circuit board 1702”, ¶ 0074); 

a die (“die 1750”, ¶ 0074) bonded to the circuit board with a plurality of solder bumps (1750 bonds to 1702 by way of redistribution layer RDL 1780 and solder bumps 1770); 

a chiplet (“chiplet 1730”, ¶ 0074) directly underneath the die (chiplet 1730 directly under die 1750) and laterally adjacent the plurality of solder bumps (chiplet 1730 is laterally adjacent to solder bumps 1770), 

wherein the chiplet includes: 

a bulk silicon layer (“bulk silicon layer 1720”, ¶ 0074); 

a plurality (“plurality” aspect of the trench capacitors divulged in ¶ 0034) of trench capacitors (trench capacitor can be seen in 1722) in the bulk silicon layer (1722 in bulk silicon 1720), and 

a thorough silicon via (“TSV 1724” as can be seen in Fig. 17) through the bulk silicon layer (1724 through 1720);  

a build-up layer (“build-up 1740a”, ¶ 0074) including positive supply (Vdd) routing (“Vdd MESH” shown in 1740A) and negative supply (Vss) routing (“Vss (MESH PLANE)”, shown in 1740A); and 

a backside metal layer (“backside metal layer 1760”, ¶ 0074),  

wherein the back side metal layer (1760) is bonded to the circuit board (1702) with a conductive bump (as can be seen in Fig. 16).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (US 11,217,535) in view of Elsherbini et al. (US 2020/0105653) in view of Knickerbocker et al. (US 8,405,226) in view of Collier et al. (US 2017/0092579).

    PNG
    media_image3.png
    635
    1126
    media_image3.png
    Greyscale

Regarding claim 2, the prior art of Elsherbini discloses in Fig. 10, an electronic system comprising: 

a circuit board (102, col. 4, lines 40-60); 

a die (114-2, col. 5, lines 46-49) bonded to the circuit board with a plurality of solder bumps (as can be seen in Fig. 10, 114-2 is bonded to 102 by at least solder bumps 150-2, col. 9, lines 4-8); 

a chiplet (114-1, the term “chiplet” being interpreted to mean a chip which is smaller than surrounding chips such as 114-2, which still provides a wide range of functionality, “die 114-1”, col. 4, line 21) directly underneath the die (114-1 is directly under 114-2) and laterally adjacent the plurality of solder bumps (114-1 is laterally adjacent to the 150-2),

wherein the chiplet includes: 

a bulk silicon layer (“ die 114 may include a semiconductor material, such as silicon …”, col. 5, lines 23-24); 

a plurality of capacitors in the bulk silicon layer (“the die 114-1 may include active or passive circuitry (e.g., transistors, diodes, resistors, inductors, and capacitors”, col. 5, line 66 to col. 6, line 1), and 

a thorough silicon via through the bulk silicon layer (“die 114-1 may include through-substrate vias (TSVs, including a conductive material via, such as a metal via, isolated from the surrounding silicon or other semiconductor material by a barrier oxide)”, col. 5, lines 40-44); 

a region including positive supply (Vdd) routing and negative supply (Vss) routing (“the die 114-1 may include conductive pathways to route power, ground, and/or signals between different ones of the dies 114 “on top” of the die 114-1”, col. 5, lines 48-51); and 

a backside conductive layer (122 located on the lower surface of 114-1, “the bottom surface of the die 114-1 may include a set of conductive contacts 122; the conductive contacts 122 at the bottom surface of the die 114-1 may be electrically and mechanically coupled to the conductive contacts 146 at the top surface of the package substrate 102 by the DTPS interconnects 150-1”, col. 4, lines 24-29, even though Elsherbini discloses, “conductive pathways in the package of 102 and/or one or more of the dies 114, these are simply illustrative, and any suitable number and arrangement may be used. The conductive pathways disclosed herein (e.g., conductive traces and/or conductive vias) may be formed of any appropriate conductive material, such as copper, silver, nickel, gold, aluminum, or other metals or alloys, for example.”, col. 6, lines 10-16, it will be shown below that chip pads are commonly formed of metals), 

wherein the back side conductor layer (122) is bonded to the circuit board (pads 146 of 102) with a conductive bump (150-1, col. 9, lines 4-8).

First, Elsherbini ‘535 does not disclose, 
“wherein the chiplet includes:
a backside metal layer”.  

    PNG
    media_image4.png
    594
    1309
    media_image4.png
    Greyscale

Elsherbini ‘563 discloses Fig. 1A, shown above, 
“wherein the chiplet includes:
a backside metal layer”.  

As disclosed above, a chiplet 134-1 is shown in a similar position as the primary reference’s chiplet, and an electrical connection is made with the lower substrate (102) by way of solder bumps (151) making contact with the chiplet’s “conductive contacts” (127, ¶ 0025).  Elsherbini discloses that “conductive contacts” in the disclosure are “As used herein, a “conductive contact” may refer to a portion of conductive material (e.g., metal) serving as an electrical interface between different components”, ¶ 0023.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “wherein the chiplet includes: a backside metal layer” in the chiplet as disclosed by the secondary iteration of Elsherbini prior art as conductive material for the primary reference’s conductive contact in order to utilize a material which can communicate electrical signals due the ability of the material to have high electron mobility and no band gap such as semiconductor or insulating materials. G. TSM: Teaching, Suggestion, Motivation Test.

Second, Elsherbini ‘535 does not disclose, 
“wherein the chiplet includes: 
…
a plurality of trench capacitors in the bulk silicon layer,
…
a build-up layer including positive supply (Vdd) routing and negative supply (Vss) routing”. 

    PNG
    media_image5.png
    479
    637
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    635
    656
    media_image6.png
    Greyscale

Knickerbocker discloses in col. 12, lines 30-41, “FIG. 8 illustrates a micro-chip device 800 that includes two wiring levels (e.g., GND plane 810 and segmented VDD planes 820) separated by an interlevel dielectric (ILD) 815, a trench decoupling capacitor 830 and a through silicon via (TSV) 840. The TSV 840 may have an end 845 that may be connected to a pad or a via.”, and in Fig. 3 and Fig. 8,
wherein the chiplet (800) includes: 
…
a plurality of trench capacitors in the bulk silicon layer (two trench capacitors shown in Fig. 8, where “microchip 800” has two “trench decoupling capacitor 830”),
…
a build-up layer including positive supply (Vdd) routing and negative supply (Vss) routing (“segmented VDD planes 820” which are built up with shown conductive layers and insulating layers called “interlevel dielectric (ILD) 815” and the “GND plane 810” will be interpreted to be the “negative supply (Vss)”, as conventionally used in the art, Vss and ground can be alternative identifiers for each other, as will be explained after the combination of Knickerbocker into this rejection). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “wherein the chiplet includes: … a plurality of trench capacitors in the bulk silicon layer, … a build-up layer including positive supply (Vdd) routing and negative supply (Vss) routing” in the chiplet as disclosed by Knickerbocker in the Elsherbini ‘535 chiplet, for the purpose of adding functionality to the overall package by allowing for the power and signals to be supplied through the chiplet so as to be able to perform a function on the signals such as capacitive decoupling which can improve the overall performance of the device. G. TSM: Teaching, Suggestion, Motivation Test.

Further, it is noted that the term “Vss” has a meaning in the art to include negative power voltage and / or ground voltage.  This concept is discussed by Collier et al. (US 2017/0092579) in paragraph 0059, “As used herein, the term ‘VSS’ refers to a negative power supply and/or ‘ground’”.  This reference discloses that Vss can have the meaning of either of negative voltage or ground.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “Vss having the meaning of both negative voltage or ground” in the system as disclosed by Collier in the system of Elsherbini et al., for the purpose of providing the necessary signals needed to operate the active circuitry in the semiconductor chip. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 5, Elsherbini et al. disclose the electronic system of claim 2, further comprising micro bumps bonded to contacts on a top side of the chiplet (Elsherbini discloses in Fig. 10, wherein 130-1 are solder balls that connect chiplet 114-1 to 114-2, they are microelectronic solderballs which are of the dimension of “micro” as they are diminutive and on the order and scale of micrometers).

Regarding claim 6, Elsherbini et al. disclose the electronic system of claim 2, and Elsherbini ‘535 in Fig. 10 does not disclose, “wherein the die is a system on chip (SoC) die”, however this is disclosed as a type of chip in use by the same art in col. 37, lines 62-23.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “wherein the die is a system on chip (SoC) die” in the system as disclosed by Elsherbini ‘535 in the system of Elsherbini’s Fig. 10 embodiment, for the purpose of including further higher integration into the chip which can increase the amount of functionality in the overall package system. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 7, Elsherbini et al. disclose the electronic system of claim 6, and where Elsherbini ‘535 does not disclose this feature, however Elsherbini ‘563 discloses in ¶ 0124, wherein the chiplet includes a voltage regulator. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “wherein the chiplet includes a voltage regulator” in the system as disclosed by Elsherbini ‘535 in the system of Elsherbini ‘563, for the purpose of including further higher integration into the chip which can increase the amount of functionality in the overall package system. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 11, Elsherbini et al. disclose the electronic system of claim 2, and Knickerbocker discloses in Fig. 8, wherein the backside metal layer is part of a backside build-up layer (as can be seen in the lower surface of the substrate with the trench capacitors, is covered with insulating material and conductive materials, which are “built-up” elements on the substrate’s lower surface).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (US 11,217,535) in view of Elsherbini et al. (US 2020/0105653) in view of Knickerbocker et al. (US 8,405,226) in view of Collier et al. (US 2017/0092579) in view of Choi et al. (US 2012/0125677).

Regarding claims 3 and 4, Elsherbini et al. disclose the electronic system of claim 2 or 3, 
(for claim 3) “wherein the build-up layer includes a Vdd mesh plane”,
(for claim 4) “wherein the build-up layer includes a Vss mesh plane”.

It is noted that the widely held meaning of the term “mesh” is understood to mean, “multidimensional lattice of wirings”, or “network of wire”.
 
Choi discloses in Figs. 1-3, Fig. 1 provided above, a multilayered board with many wiring levels, some of which are power planes that are called meshes (see ¶ 0012-0014, 0023-0027).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the (for claim 3) “wherein the build-up layer includes a Vdd mesh plane”, (for claim 4) “wherein the build-up layer includes a Vss mesh plane”, in the system as disclosed by Choi in the system of Elsherbini et al., for the purpose of providing a wiring level devoted to carrying a particular signal such as a power voltage, which can be easily accessed by the wirings above at any location in the upper surface area of the chiplet. G. TSM: Teaching, Suggestion, Motivation Test.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (US 11,217,535) in view of Elsherbini et al. (US 2020/0105653) in view of Knickerbocker et al. (US 8,405,226) in view of Collier et al. (US 2017/0092579) in view of Ganor et al. (US 2017/0083067).

Regarding claim 8, Elsherbini et al. disclose the electronic system of claim 7, however Elsherbini does not disclose this limitation, however Ganor discloses in ¶ 0168, 
“wherein the voltage regulator is a switch capacitor voltage regulator or low-dropout (LDO) voltage regulator”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “wherein the voltage regulator is a switch capacitor voltage regulator or low-dropout (LDO) voltage regulator” in the system as disclosed by Ganor in the system of Elsherbini et al., for the purpose of improving the device performance by suppling a regulated voltage input. G. TSM: Teaching, Suggestion, Motivation Test.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (US 11,217,535) in view of Elsherbini et al. (US 2020/0105653) in view of Knickerbocker et al. (US 8,405,226) in view of Collier et al. (US 2017/0092579) in view of Zhai et al. (US 10,056,327).

Regarding claim 12, Elsherbini et al. disclose the electronic system of claim 2, and Elsherbini does not disclose, “further comprising a redistribution layer (RDL) between the build-up layer and the die”.

    PNG
    media_image7.png
    453
    1211
    media_image7.png
    Greyscale

Zhai discloses in Fig. 1 shown above, where 130 is a “redistribution layer 130”, col. 4, lines 8-9, is between the upper chip 180 and the chiplet 110 or 140, or “further comprising a redistribution layer (RDL) between the build-up layer [of the chiplet] and the die”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “further comprising a redistribution layer (RDL) between the build-up layer and the die” in the system as disclosed by Zhai in the system of Elsherbini et al., the purpose of including further higher integration into the chip which can increase the amount of flexible signal distribution and functionality in the overall package system. G. TSM: Teaching, Suggestion, Motivation Test.


Allowable Subject Matter
Claims 9, 10 and 13-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 10 is objected to because of it’s dependence upon claim 9.  Claims 14-21 are objected to because of their dependence upon claim 13.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893